                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                             SOUTHERN DIVISION


UNITED STATES OF AMERICA,                        )
                                                 )
                         Plaintiff,              )
                                                 )
       vs.                                       )      No. 20-03031-03-CR-S-SRB
                                                 )
LUCAS W. HAYNES,                                 )
                                                 )
                         Defendant.              )


                        ACCEPTANCE OF PLEA OF GUILTY AND
                             ADJUDICATION OF GUILT


       Pursuant to the Report and Recommendation of the United States Magistrate Judge, to

which there has been no timely objection, the plea of guilty of the Defendant to Counts One,

Seven, Eight and Nine of the Second Superseding Indictment filed on May 6, 2021, is now

Accepted and the Defendant is Adjudged Guilty of such offense. Sentencing will be set by

subsequent Order of the Court.




                                                       /s/ Stephen R. Bough
                                                      STEPHEN R. BOUGH
                                                 UNITED STATES DISTRICT JUDGE




Date: August 11, 2021




        Case 6:20-cr-03031-SRB Document 330 Filed 08/11/21 Page 1 of 1
